  Case 1:01-cr-00455-LMB Document 1948 Filed 08/21/20 Page 1 of 3 PageID# 282




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                                     EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division



UNITED STATES OF AMERICA


                 V.

                                                              1: Ol-cr-455(LMB)
ZACARIAS MOUSSAOUI,
               a/k/a "Shaqil,"
               a/k/a "Abu Khalid al Sahrawi,



                                                  ORDER


        On August 17, 2020,the Court received four hand-written communications("motions")

from defendant Zacarias Moussaoui("Moussaoui" or "defendant")three of which center around

a common theme -that high government officials are preventing Moussaoui's testimony to

protect various members ofthe Saudi royal family. Specifically, he accuses President Trump,

Attorney General Barr, and FBI Director Wray of obstructing justice by declaring that a 2014

deposition he claims to have made in support oflitigation brought by victims ofthe attacks on

the USS Cole and in the 9/11 attacks, has been declared a "State Secret,"[Dkt. Nos. 1944, 1945

and 1946]. He also claims that these officials have caused Special Administrative Measures

("SAMs")to be imposed on him at the US? Florence ADMAX to prevent him from

communicating with attorneys representing these victims and suggests that they may be

interfering with his desire to consult with counsel and to testify at the military commission trials

scheduled to occur at the Guantanamo facility in 2021. He asks the Court to "Order Supermax to

produce a copy of all the letters" he has sent to these officials and hold a hearing on his charge

that they are obstructing justice.
Case 1:01-cr-00455-LMB Document 1948 Filed 08/21/20 Page 2 of 3 PageID# 283
Case 1:01-cr-00455-LMB Document 1948 Filed 08/21/20 Page 3 of 3 PageID# 284
